DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are currently pending in application 16/832,726.

Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.
Claims 1-20 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application, and without providing significantly more.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See MPEP §2106.05.

Examiner note: The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1, 
Claims 1-7 are directed toward a process (method). Claims 8-14 are directed toward a computer program product having computer-readable tangible storage media (article of manufacture). Claims 15-20 are directed toward are directed toward an apparatus (system).  Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1], 
Claims 1-20 are directed toward the judicial exception of an abstract idea.  Independent claims 1, 11 and 15 are directed specifically to the abstract idea of identifying duplicate user accounts.  
Regarding independent claims 1, 8 and 15, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A processor-implemented method, computer system, and computer program product for identifying duplicate user accounts comprising: 
receiving a plurality of user accounts; 
for each of a plurality of pairs of user accounts, the pair of user accounts comprising a first user account and a second user account, determining a similarity score indicative of similarity between the first user account and the second user account; 
determining an initial threshold similarity score, wherein the initial threshold similarity score is indicative of a particular degree of similarity between user accounts; 
repeating for a plurality of iterations, wherein each iteration has a threshold similarity score, the threshold similarity score initialized to the initial threshold similarity score, the steps comprising: 
determining one or more connected components of a graph comprising nodes and edges, wherein each node represents a user account and a pair of nodes has an edge if the similarity score of the pair of nodes indicates greater degree of similarity than that indicated by the threshold similarity score; and 
modifying the threshold similarity score for the next iteration to a value indicative of higher degree of similarity between user accounts compared to the threshold similarity score for the current iteration; 
responsive to repeating the steps for the plurality of iterations, identifying one or 31 20662/45863/FW/11316582more connected components, each identified connected component representing a set of user accounts for a particular user; and 
transmitting information describing the identified one or more connected components.  

As the underlined claim limitations above demonstrate, independent claims 1, 8 and 15 are directed to the abstract idea of Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations); Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)); and Certain methods of organizing human activity (fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). 

Dependent claims 2-7, 9-14, and 16-20 provide further details to the abstract idea of claims 1, 8, and 15 regarding the received data, therefore, these claims include mathematical concepts, mental processes, and certain methods of organizing human activities for similar reasons provided above for claims 1, 8 and 15. 
After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself.

Regarding Step 2A [prong 2], 
Claims 1-20 fail to integrate the recited judicial exception into any practical application.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “processor”, a “computer system”, and a “computer program product.” However,  these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention.  Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.   Dependent claims 2-7, 9-14, and 16-20 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims respectively, but these features only serve to further limit the abstract idea of independent claims Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B, 
Claims 1-20 fail to amount to “significantly more” than an abstract idea.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “processor”, a “computer system”, and a “computer program product.” However,  these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Dependent claims 2-7, 9-14, and 16-20 merely recite further additional embellishments of the abstract idea of independent claims 1, 8 and 15 respectively, but these features only serve to further limit the abstract idea of independent claims 1, 8 and 15, however none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limits. The addition of another abstract concept to the limitations of the claims does not render the claim other than abstract. Under the Interim Guidance on Patent Subject Matter Eligibility (PEG 2019), it specifically states that narrowing an abstract idea of claims do not resolve the claims of being "significantly more" than the abstract idea.  Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer components as a tool and/or generally link the use of the abstract idea to a particular technological environment.
Therefore, since there are no limitations in the claims 1-20 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as a combination and as an ordered combination adds nothing that is not already present when looking at the elements taken individually, claims 1-20 are rejected under 35 USC § 101 as being directed to non-statutory subject matter under 35 U.S.C. § 101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Gedalius et al. (US 8,131,685 B1).
As per independent Claims 1, 8, and 15, Gedalius discloses a computer-implemented method (A non-transitory computer-readable storage medium comprising instructions executable by a processor, system) for identifying duplicate user accounts (See at least Figs.1 and 4, Abstract, and C3-C5) comprising: 
receiving a plurality of user accounts (See at least Figs.1 and C6-C7); 
for each of a plurality of pairs of user accounts, the pair of user accounts comprising a first user account and a second user account, determining a similarity score indicative of similarity between the first user account and the second user account (See at least C8); 
determining an initial threshold similarity score, wherein the initial threshold similarity score is indicative of a particular degree of similarity between user accounts (See at least C8-C10); 
repeating for a plurality of iterations, wherein each iteration has a threshold similarity score, the threshold similarity score initialized to the initial threshold similarity score (See at least C9-C10), the steps comprising: 
determining one or more connected components of a graph comprising nodes and edges, wherein each node represents a user account and a pair of nodes has an edge if the similarity score of the pair of nodes indicates greater degree of similarity than that indicated by the threshold similarity score (See at least C10 and C14); and 
modifying the threshold similarity score for the next iteration to a value indicative of higher degree of similarity between user accounts compared to the threshold similarity score for the current iteration (See at least C9-C10 and C14-C15); 
responsive to repeating the steps for the plurality of iterations, identifying one or 31 20662/45863/FW/11316582more connected components, each identified connected component representing a set of user accounts for a particular user (See at least C9-C12); and 
transmitting information describing the identified one or more connected components (See at least Figs. 4-10, and C10-C12).  
As per Claims 2, 9, and 16, Gedalius discloses wherein each iteration further comprises: responsive to modifying the threshold similarity score, removing one or more edges with a similarity score indicative of a degree of similarity less than the modified threshold similarity score (See at least C9-C15).  
As per Claims 4, 11, and 18, Gedalius discloses wherein each user account is associated with text, and wherein determining similarity scores between a pair of user accounts comprises comparing text associated with each of the user accounts of the pair (See at least C6).  
As per Claims 5, 12, and 19, Gedalius discloses wherein the iterations are repeated until a current iteration determines a set of one or more connected components that are identical to the one or more connected components determined by a previous iteration (See at least C9-C15).  
As per Claims 6, 13, and 20, Gedalius discloses disabling one or more accounts from at least one connected component from the32 20662/45863/FW/11316582identified one or more connected components (See at least C15-C16).  
As per Claims 7 and 14, Gedalius discloses sending a message to at least one of the user accounts of at least one connected component from the identified one or more connected components (See at least C12).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gedalius in view of Wehmeier (US 2013/0139224 A1).
As per Claims 3, 10, and 17, Gedalius fails to expressly disclose wherein each user account is associated with an image, and wherein determining similarity scores between a pair of user accounts comprises performing facial recognition on the images and comparing results of facial recognition for the pair of user accounts.  
However, the analogous art of Wehmeier discloses wherein each user account is associated with an image, and wherein determining similarity scores between a pair of user accounts comprises performing facial recognition on the images and comparing results of facial recognition for the pair of user accounts (See at least Fig.2A, Para 0019-0022, Para 0030, and Para 0063).
Therefore, at the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have included wherein each user account is associated with an image, and wherein determining similarity scores between a pair of user accounts comprises performing facial recognition on the images and comparing results of facial recognition for the pair of user accounts, as disclosed by Wehmeier in the system disclosed by Gedalius, for the advantage of providing a method for identifying duplicate user accounts, with the ability to increase system efficiency and effectiveness by incorporating a variety of data recognition tools (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. The Examiner suggests the applicant review these documents before submitting any amendments.
Davis et al. (US 20080243837 A1) – Discloses the duplicate detection of documents by triangulation.
Ott et al. (US 20170199905 A1) – Discloses the suppression and deduplication of place-entities on online social networks. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 24, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629